Citation Nr: 0604591	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-14 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss prior to August 23, 2005, and a rating in excess of 10 
percent for the bilateral hearing loss from that date.   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1953 until April 1956.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision of the Portland, Oregon Regional Office (RO) 
of the Department of Veterans Affairs (VA) which, in 
pertinent part, granted service connection for bilateral 
hearing loss, rated noncompensable effective December 28, 
1998.  In March 2005, the Board remanded the claim for a VA 
audiological evaluation.  In an October 2005 rating decision, 
the RO increased the rating for bilateral hearing loss to 10 
percent effective August 23, 2005.  The issues above have 
been characterized to reflect this staged rating granted by 
the RO.       


FINDINGS OF FACT

1.  April 2003 VA audiometry showed the veteran had Level II 
hearing acuity in the right ear or and level I hearing acuity 
in the left ear. 

2.  August 23, 2005 VA audiometry showed the veteran has 
Level III hearing in the right ear and Level VI hearing in 
the left ear; March 25, 2004 private audiometry reasonably 
shows that the hearing acuity found on August  2005 official 
audiometry was present at the time of the March 2004 
examination.       


CONCLUSION OF LAW

The veteran's bilateral hearing loss disability warrants 
staged ratings of 0 percent prior to March 25, 2004, and 10 
percent from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 4.85, Code 6100 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

A February 2004 statement of the case (SOC) properly (See 
VAOPGCPREC 8-2003 (December 2003)) provided the veteran 
notice on the "downstream" issue of an initial increased 
rating.  An April 2005 letter clarified that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The letter also advised him to submit 
any evidence in his possession pertaining to his claim.  The 
May 2003 rating decision, the February 2004 SOC and 
supplemental SOCs (SSOCs) in May 2004 and April 2005 provided 
the text of applicable regulations, explained what the 
evidence showed, and advised the veteran of the criteria for 
rating hearing loss.  
Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The veteran was provided VA 
audiological evaluations in April 2003 and August 2005.   He 
has not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

On VA audiological evaluation in April 2003, audiometry 
revealed that puretone thresholds (in decibels) were: 



HERTZ



1000
2000
3000
4000
RIGHT
20
55
55
75
LEFT
25
55
65
70

The examination found mild to severe hearing loss at 1500 Hz 
and above in the right ear.  In the left ear there was mild 
loss at 1500 HZ and below and moderately severe to profound 
loss at 2000 Hz and above.   The average puretone thresholds 
were 51 decibels, right ear, and 54 decibels, left ear.  
Speech recognition was 86 percent in the right ear and 96 
percent in the left ear.  

Private March 25, 2004 audiometry charts reflect that the 
testing was not conducted in accordance with the regulatory 
criteria for rating hearing loss disability; they appear to 
show puretone thresholds consistent with subsequent (August 
23, 2005) audiometry.  

On his April 2004 Form 9 the veteran alleged that his VA 
hearing test took only 20 minutes whereas his private hearing 
test took one hour and 10 minutes and produced significantly 
different results.  

Private April and May 2005 audiometry charts reflect that the 
testing was not done in accordance with the regulatory 
criteria for rating hearing loss disability; they appear to 
show moderately severe to profound hearing loss in both ears.  

On VA audiological evaluation in August 2005, audiometry 
revealed that puretone thresholds (in decibels) were: 




HERTZ



1000
2000
3000
4000
RIGHT
45
75
75
85
LEFT
50
75
80
95

The average puretone thresholds were 70 decibels, right ear, 
and 75 decibels, left ear.  Speech recognition was 84 percent 
in the right ear and 72 percent in the left ear.  The 
examiner found some of the testing results inconsistent (and 
suspected some exaggeration), but believed that the veteran 
did have a significant high frequency hearing loss in both 
ears because the findings were more consistent at the higher 
frequencies.  He also felt that the hearing thresholds could 
be better than indicated by audiogram because of possible 
exaggeration.  

III.  Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
Ratings for hearing impairment are determined under the 
criteria in 38 C.F.R. §§ 4.85, 4.86.

For hearing loss rating purposes the rating schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86), the numeric 
designation may be derived based solely on puretone threshold 
testing (Table VIA).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  Ratings for hearing 
impairment are derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).   

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings should be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, further "stages", in addition to those already 
assigned by the RO, are not warranted, as significant 
variations in hearing acuity other than those recognized by 
the two "stages" are not shown found by the August 2005 VA 
audiological examination.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding. . . the 
degree of disability. . . such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  

During the period of time under consideration, from the date 
of grant of service connection for hearing loss to the 
present, there were two VA audiological evaluations (with 
audiometric studies) that met the 38 C.F.R. § 4.85 regulatory 
requirements for providing a basis for rating hearing loss 
disability, the audiological evaluation in April 2003, and 
the August 23 2005 audiological evaluation which became the 
basis for the current rating (and it's effective date).  

The April 2003 VA examination audiological examination 
produced findings which, under Table VI, show level II 
hearing in the right ear and level I hearing in the left ear, 
warranting a 0 percent rating under Code 6100 (see Table 
VII).  The August 23, 2005 VA audiological evaluation 
revealed level III hearing in the right ear, and  level VI 
hearing in the left ear, warranting a 10 percent rating under 
Code 6100.  As is noted above, audiometric testing results 
are dispositive evidence in a claim regarding the schedular 
rating of hearing loss disability.  See Lendenmann, supra.  
Consequently, those two audiometric studies conclusively 
establish that a compensable rating was not warranted at the 
time of the April 2003 evaluation or earlier (as there was no 
prior official audiometry during the period of time under 
consideration) and that a 10 percent (but no higher) rating 
is warranted from August 23, 2005.

The private audiometry of record was not conducted in 
accordance with the 38 C.F.R. § 4.85 criteria, and may not of 
itself be the basis for the assignment of a specific rating 
for hearing loss disability.  However, under 38 C.F.R. 
§ 3.400(o), the effective date of an increased rating is to 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred.  
March 25, 2004 private audiometry (subsequent to the April 
2003 VA audiometry) produced findings that appear 
substantially more consistent with the August 2005 VA 
audiometry than with the April 2003 VA audiometry.  
Accordingly, they may reasonably be considered to show the 
increased hearing loss disability warranting a 10 percent 
rating found in August 2005.  Hence, the increased, 10 
percent, "staged" rating for the veteran's bilateral 
hearing loss is warranted from March 25, 2004.  


ORDER

An earlier effective date of March 25, 2004 is granted for 
the 10 percent "staged" rating for the veteran's hearing 
loss; the appeal is granted to that extent, subject to the 
regulations governing payment of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


